Per Curiam.

The question presented is whether, under the facts, the relator is entitled to a writ of prohibition. The Court of Common Pleas has jurisdiction of the subject matter of the action therein, and, under authority of Section 11631, General Code, has jurisdiction to vacate and modify its own judgments or orders after term. Relator’s remedy from an adverse judgment is by appeal. A writ of prohibition will be awarded only where there is no other adequate remedy, and, where a court has full and complete jurisdiction of the subject matter of an action pending therein, a writ of prohibition will not be awarded to prevent an anticipated erroneous judgment. State, ex rel. Winnefeld, v. Court of Common Pleas of Butler County, ante, 225.
The motion of respondent Kearns for judgment on the pleadings is sustained and a writ of prohibition is denied.

Writ denied.

Weygandt, C. J., Middleton, Taet, Matthias, Hart and Zimmerman, JJ., concur.
Stewart, J., not participating.